Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, 16-20, drawn to a system or a method of power transfer which determines whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from another assessment of the terminal variable level by more than a threshold., classified in .
II. Claims 21-24, drawn to a method to calibrating a wireless power transfer system   which determines, a set of coefficients to translate the obtained sensor data into a second assessment of the terminal variable level in the respective transfer element classified in H04B 17/11
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, sub combination II has separate utility such as calibration and determines a set of coefficients to translate the obtained sensor data in to a second assessment of the terminal variable .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art
in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
During a telephone conversation with G. C. Braidwood on 2/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-24 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
3.     Claims 5-7 are objected to because of the following informalities: 
	Claim 5, line 3, “a foreign object” should be – the foreign object—
	Claim 5, line 5, “the measurement” should be –” the measurement of the terminal variable level—
Claim 6, line 7, “a foreign object” should be – the foreign object—
Claim 7, line 2, “a foreign object” should be – the foreign object—
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  in view of Avestruz (US 20190011523A1)
With regard to claim 1, Huang teaches a system for wireless power transfer, the system comprising: a plurality of transfer elements (e.g., 10, 20, Fig. 1), each transfer element of the plurality of transfer elements being configured as a transmitter (e.g., 10, Fig. 1) for the wireless power transfer or a receiver  ( e.g., 20, Fig. 1) for the wireless power transfer;
a plurality of sensors (e.g., 14s, Fig. 1, Fig. 2) , each sensor ( each 14, Fig. 2) of the plurality of sensors being positioned relative to the plurality of transfer elements ( e.g., , sensor 14  is on top of the transmission antenna  13 insides the enclosure 32, and receiver is placed outside of the enclosure 32 [0032], therefore the 14 is positioned relative to the plurality of transfer elements( transmitter and receiver)) and configured to generate sensor data indicative of a field implementing the wireless power transfer([0033]-[0034] 14 can sense the magnetic field); and
a processor (e.g., 16, Fig. 1) coupled to the plurality of sensors ( e.g., 14, Fig. 1)  and configured to determine an estimate of a terminal variable level ( Vm, Fig. 12, Vm is a terminal voltage of a capacitor in the system, Fig. 3) in a respective element of the plurality of transfer elements based on the sensor data ( Vsense, S102, Fig. 12) ( see Fig. 12, S102, Vm data generated from Vsense, Fig. 12), and to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from another assessment of the terminal variable level ( Vref, S103, Fig. 12, [0045] Vref  is a reference level of the terminal variable level)  by more than a threshold ( Vth, Fig. 12) ([0046] determines if a difference between the reference voltage signal Vref and the instant monitoring signal Vm corresponding to the FOD coil 14 (i.e. |Vref−Vm|) is greater than or equal to a threshold Vth (step S103)) .
Huang does not explicitly teach the estimate terminal variable level in a respective transfer element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to estimate terminal variable level in the respective transfer element using the sensor data, as taught by Avestruz, because the transfer element is a basic component of the power transfer, Using  the terminal variable of the transfer element as an assessment parameter instead of other variable of other component, can avoid the cost of other components and satisfy the user’s requirement . In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate relationship between sense coil current/voltage and the transmitter current/voltage (see [0057] of Avestruz). This method makes it easy to estimate the characteristic of sensor , insensitivity to incidental disturbance, improve the accuracy of the measurement see [0039] of Avestruz.
With regard to claim 2, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each transfer element of the plurality of transfer elements comprises a transfer coil (Fig. 1 ,13).
With regard to claim 3, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each sensor of the plurality of sensors comprises a sense coil (14, Fig. 1, Fig. 2).
With regard to claim 4, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Avestruz further teaches the terminal variable level is a current level (e.g., i1, Fig. 3[0057]).
With regard to claim 10, the combination of Huang and Avestruz teaches all the limitations of claim 1,

Avestruz teaches the sensor data comprises data representative of an open circuit voltage across each sensor of the plurality of sensors ([0120] sensor coil open-circuited, Fig. 23 and open circuit voltage V1 shown in Fig. 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to configure the sensor data to include data representative of an open circuit voltage across each sensor of the plurality of sensors,  as taught by Avestruz, in order to avoid the disturbance  in the circuit and improve the accuracy[0040] ( also see “Transfer-Power Measurement: A Non-Contact Method for Fair and Accurate Metering of Wireless Power Transfer in Electric Vehicles, page 2, col 1, TPM employs sensing elements to measure, with minimal disturbance (open circuit sensing coils ), the magnetic field from wireless power transfer through induced voltages)
With regard to claim 11, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches the respective transfer element is configured as a transmitter coil (see 13, Fig. 1)
With regard to claim 12, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches the respective transfer element is configured as a receiver coil (e.g., 21, Fig. 1).
With regard to claim 13, the combination of Huang and Avestruz teaches all the limitations of claim 1, and Huang further teaches each sensor of the plurality of sensors is positioned between the plurality of transfer elements (see Fig. 2, sensor 14 is on top of the transmitter antenna 13, therefore, 14 is between transmitter antenna and receiver antenna). Avestruz also teaches each sensor of the plurality of sensors (e.g., 218A, 218B, Fig. 2) is positioned between the plurality of transfer elements ( e.g., 206, 208, Fig. 2)
With regard to claim 14, the combination of Huang and Avestruz teaches all the limitations of claim 1, Huang also teaches each sense coil of the plurality of sense coils is disposed in a co-planar arrangement ( see Fig. 2, 14s are at one plane)
With regard to claim 15, the combination of Huang and Avestruz teaches all the limitations of claim 1.
Huang does not teach each sensor of the plurality of sensors comprises a single turn coil.
Avestruz teaches each sensor of the plurality of sensors comprises a single turn coil ( Table 4, [0126] sense coil number of turns is 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the sensor to be single turn coil, as taught by Avestruz, in order to the turn of the coil, satisfy the user’s requirement, and improve the user’s experience.
Further, absent any criticality, the turn of coils required in current claim is only considered to be obvious modification of Huang as court held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, even the turns of the coil changes, the functionality of the device regardless the turns of the coil does not change.
With regard to claim 16, Huang teaches a method for foreign object detection in a wireless power transfer system, the method comprising:
determining, by a processor (e.g., 17, Fig. 1), using a plurality of sensors ( e.g., 14s, Fig. 1, Fig. 2)of the wireless power transfer system, a first assessment of a terminal variable level ( Vm, Fig. 12) in the wireless power transfer system, each sensor  ( e.g., 14s, Fig. 2) of the plurality of sensors being positioned relative to the transfer element( 13, Fig. 2) ( e.g., , sensor 14  is on top of the transmission antenna  13 insides the enclosure 32, and receiver is placed outside of the 
determining a second assessment of the terminal variable level (Vref, S103 Fig. 12);
determining, by the processor, a difference between the first assessment and the second assessment (Vref-Vm, S103, Fig. 12)  ; and providing, by the processor, an indication of whether a foreign object is obstructing the wireless power transfer based on whether the difference exceeds a threshold ( Vth, Fig. 12) ( S103, Fig. 12, when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20) .
Huang does not explicitly teach the estimate terminal variable level in a respective transfer element.
	However, Avestruz teaches the estimate terminal variable level in a respective transfer element. ([0057] i1, v1 of L1, can be derived from the sensing data, Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to estimate terminal variable level in the respective transfer element using the sensor data, as taught by Avestruz, because the transfer element is a basic component of the power transfer, using the terminal variable of the transfer element as an assessment parameter instead of other variable of other component, avoid the cost of other components, satisfy the user’s requirement . In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate linear relationship between sensed data and the transferred data [0057]. This method makes it easy to estimate, and improve the accuracy of the operation

5. Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20170310166A1) and Avestruz (US 20190011523A1) in further of Yoon (US20140225628A1)
	With regard to claim 5, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not a transfer coil current sensor configured to generate a measurement of the terminal variable level in the respective transfer element, wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement 
	However, Yoon teaches a transfer coil current sensor ( e.g., 240, Fig. 2 [0037] 240 is a current sensor) configured to generate a measurement of the terminal variable level in the respective transfer element ( 240 can measure the current of the transfer element), wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement (As described in [0047] of Huang, When entering a region between the wireless power transmission device 10 and the receiving device 20, a metallic foreign object affects the electromagnetic field generated by the transmission antenna 13 and in turn affects the instant monitoring signal Vm corresponding to each FOD coil 14. when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20. Because the user can select the current as terminal variable level, the reference terminal variable level is change accordingly as a measured current of the terminal variable level by using the current sensor described in Yoon, and the foreign object can be detected based on the difference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to  include a transfer coil current sensor configured to generate a measurement of the terminal variable level in the respective transfer element, wherein the processor is configured to determine whether a foreign object is affecting the wireless power transfer based on whether the estimated terminal variable level is different from the measurement , as taught by Yoon, because transfer coil current is a standard parameter that is easy to measure, reduce the cost, and simplify the detection process. In addition, Avestruz introduces an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. By using the transfer coil current as the terminal variable level makes it easy to estimate the sensor data, and improve the accuracy of the operation.
With regard to claim 17, the combination of Huang and Avestruz teaches all the limitations of claim 16, but not   determining the second assessment comprises measuring, with a transfer element sensor, the terminal variable level in the transfer element.
However, Yoon teaches determining the second assessment comprises measuring, with a transfer element sensor (e.g., 240, Fig. 2), the terminal variable level in the transfer element ( current measured by 240, Fig. 2 ) (As described in [0047] of Huang, When entering a region between the wireless power transmission device 10 and the receiving device 20, a metallic foreign object affects the electromagnetic field generated by the transmission antenna 13 and in turn affects the instant monitoring signal Vm corresponding to each FOD coil 14. when the difference between the instant monitoring signal Vm and the reference voltage signal Vref is greater than the threshold Vth, the controller 17 determines that there is a metallic foreign object entering the region between the wireless power transmission device 10 and the receiving device 20. Because the user can select the current as terminal variable level, the reference terminal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to determine the second assessment comprises measuring, with a transfer element sensor, the terminal variable level in the transfer element, as taught by Yoon.  in order to detect the magnetic field variation caused by the foreign object. When the user selects the terminal variable level parameter to evaluate the foreign object, the reference parameter changes to the corresponding terminal variable level accordingly, therefore, a current sensor in Yoon can satisfy the user’s requirement and improve user’s experience. In addition, Avestruz introduces an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. By using the transfer coil current as the terminal variable level makes it easy to estimate the sensor data, and improve the accuracy of the operation.

6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Mao (US20210119494A1)
With regard to claim 6, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not a second plurality of sensors, each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data indicative of the field representative of the wireless power transfer, wherein:
the processor is coupled to the second plurality of sensors and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further 
	However, Mao teaches a second plurality of sensors (sensors at one location, which is different from the location of the first plurality of sensors, see Fig. 11b shows sensors at a plurality of locations, [0131]), each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data ( see Fig. 11a, detection coil is positioned relative to the transmit coil and receive coil ) indicative of the field ( [0069] teaches about the detection coil generates current due to the electromagnetic induction) representative of the wireless power transfer,  the processor is coupled to the second plurality of sensors (  sensors at one location, which is different from the location of the first plurality of sensors, see Fig. 11b shows sensors at a plurality of locations, [0131]) and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further sensor data (([0057] of Avestruz teaches i1,v1 of L1, can be derived from the sensing data, Fig. 3) , and to determine whether a foreign object is affecting the wireless power transfer based on the further estimate ([0131] determine whether or not there is a metal foreign object matter based on the detection data at different locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a second plurality of sensors, each sensor of the second plurality of sensors is positioned relative to the plurality of transfer elements and configured to generate further sensor data indicative of the field representative of the wireless power transfer, and the processor is coupled to the second plurality of sensors and configured to determine a further estimate of the terminal variable level in the respective transfer element based on the further sensor data, and to determine whether a foreign object is affecting the wireless power transfer based on the further estimate, as taught 

7. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Roy(US20140111154A1)
	With regard to claim 7, the combination of Huang and Avestruz teaches all the limitations of claim 1, Huang further teaches the plurality of sensors comprises more than two sensors (more than two 14s, Fig. 2)
Huang does not teach wherein the plurality of sensors comprises more than two sensors such that the processor is configured to determine whether a foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements.
	However, Roy teaches the plurality of sensors comprises more than two sensors such that the processor is configured to determine whether a foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements ( [0301] teaches about the magnetic sensors can detect the misalignment, [0307] teaches about the system calibrates the misalignment and be able to determine a foreign object in the misalignment condition. In addition, Fig. 12 -15 of Avestruz teaches using more than two sensors to detect the misalignment)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the plurality of sensors to comprise more than two sensors such that the processor is configured to determine whether a foreign object is affecting the wireless power transfer over a range of misalignment between the plurality of transfer elements,  as taught by Roy, in order to improve the dynamic operating range of the sensor and more accurately detect the foreign object ([0321] of Roy)

s 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US20170310166A1)  and  Avestruz (US 20190011523A1) in further of Dibben (US20120175967A1)
With regard to claim 8, the combination of Huang and Avestruz teaches all the limitations of claim 1, but not the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data.
However, Dibben teaches the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data (S224, Fig. 14, P2-P1= power loss in the parasitic load like foreign object, [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to determine an amount of power dissipated in the foreign object based on the sensor data, as taught by Dibben, in order to detect foreign object avoid the foreign object over-drain the current, reduce the power transfer efficiency.
With regard to claim 9, the combination of Huang, Avestruz and Dibben teaches all the limitations of claim 8, Dibben further teaches the processor is further configured to provide an indication of whether the amount of power dissipated in the foreign object exceeds a threshold ( e.g., S224 P1-P2> Y?, Fig. 14).
With regard to claim 19, the combination of Huang and Avestruz teaches all the limitations of claim 16, but not  the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data .
However, Dibben teaches the processor is further configured to determine an amount of power dissipated in the foreign object based on the sensor data ( S224, Fig. 14, P2-P1= power loss in the parasitic load like foreign object, [0175]) .

With regard to claim 20, the combination of Huang, Avestruz and Dibben teaches all the limitations of claim 19, Dibben further teaches the processor is further configured to provide an indication of whether the amount of power dissipated in the foreign object exceeds a threshold (e.g., S224 P1-P2> Y?, Fig. 14).

9. Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Jeong (“Dual-Purpose Nonoverlapping Coil Sets as Metal Object and Vehicle Position Detections for Wireless Stationary EV Chargers,” IEEE TRANSACTIONS ON POWER ELECTRONICS, VOL. 33, NO. 9, SEPTEMBER 2018) in view of Avestruz (US 20190011523A1).
With regard to claim 16, Jeong teaches a method for foreign object detection in a wireless power transfer system, the method comprising:
determining, using a plurality of sensors (see Fig. 3, plurality of Q coils and Fig. 9 Q coil), of the wireless power transfer system, a first assessment of a variable level in the wireless power transfer system (Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1), each sensor of the plurality of sensors ( Q-coil, Fig. 9) being positioned relative ( see Fig. 9) to the transfer element ( transmitter and receiver Fig. 9) to generate sensor data indicative of a field (Vq represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1)implementing wireless power transfer via the transfer element(transmitter ( power supply  coil, high frequency 
determining a second assessment of the variable level (Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1);
determining, a difference between the first assessment and the second assessment ( Fig. 11, voltage difference between Vq and vd is higher than the threshold value)  and
providing, an indication of whether a foreign object is obstructing the wireless power transfer based on whether the difference exceeds a threshold (Fig. 11, detect a foreign object when voltage difference is higher than the threshold value, and send notification message, page 7393, col 1).
Jeong does not teach the processor and assessment of a terminal variable level in a transfer element of the wireless power transfer system.
Avestruz teaches the processor (e.g., 120, Fig. 1) and the estimate terminal variable level in a respective transfer element. ([0057] i1, v1 of L1, can be derived from the sensing data from the sensing coil v2, v3, Fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong, to include the processor and assessment of a terminal variable level in a transfer element of the wireless power transfer system, as taught by Avestruz, because there is an accurate linear relationship between sensed data and the transferred data [0057] of Avestruz. In addition, the voltage and current of the transfer/receiver is used as an estimated terminal variable level because there is an accurate relationship between sense coil current/voltage and the transmitter current/voltage (see [0057] of Avestruz). This method makes it easy to estimate the characteristic of sensor and improve the accuracy of the measurement see [0039] of Avestruz. The using of processor is known in the art to implement the automation, increase the productivity and efficiency.
With regard to claim 18, the combination of Jeong and Avestruz teaches all the limitations of claim 16, Jeong further teaches the second assessment comprises determining, by the processor, the second assessment(Vd represents induced voltage  from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1), based on further sensor data(  Avestruz teaches ([0057] i1, v1 of L1, can be derived from the sensing data from the sensing coil v2, v3, Fig. 3)generated by a second plurality of sensors (see Fig. 3, plurality of D coils and Fig. 9 D coil), of the wireless power transfer system, each sensor of the second plurality of sensors being positioned relative to the transfer element  ( see Fig 9, D coils is positioned relative to the transmitter and receiver )such that the further sensor data is indicative of the field. (Vd represents induced voltage from the magnetic field/flux generated by the power supply coil, page 7389, col 1, para 1).

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sedzin (US9474031 B1) teaches about calculate the power loss.
Van Wageningen( US20150263532A1) teaches about detect the foreign object based on power loss.
BYUN (US20210152030A1) teaches about detect the foreign object based on auxiliary coils’ sensing data

Percebon (US20180072166A1) teaches about Hybrid foreign object detection (fod) loop array board
Uramoto (US20120091989A1) teaches about sensing electrode to sense the difference of current to detect the foreign object
Akuzawa (US20170005524A1) teaches about detect the current difference in foreign object detection circuit without sensor

Mehas (US20200169124A1)  teaches The transmitter power loss is computed directly based on the coil current, in conjunction with, or in place of the conventional computation based on transmitter input current. The enhanced precision of the computer power loss can be used to more accurately detect a foreign object near the transmitter coil during a wireless power transfer.
Oettinger (US9536656B2) teaches about determine parasitic loss based on power loss
Matsumoto (US 20120313579 A1)  teaches the determination unit determines detection of a metal foreign object when a most recent current value measured by the input current measurement unit is greater than or equal to a predetermined second threshold. In the charging state during which the alternating flux generated by the primary coil intersects the secondary coil, the determination unit determines detection of a metal foreign object when the most recent current value measured by the input current measurement unit is greater than or equal to the first threshold
                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINPING SUN/Primary Examiner, Art Unit 2836